
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.57


         GRAPHIC [g254788.jpg]

Metromedia International Group, Inc.
505 Park Avenue, 21st Floor
New York, New York 10022

November 3, 2003

1 Subject: Retention Agreement

Dear Natasha:

This retention agreement ("Retention Agreement") confirms our mutual
understanding that Metromedia International Telecommunications, Inc. (the
"Company") will terminate your employment with the Company effective May 31,
2004 ("Termination Date"). You are expected to continue to carry out your
employment duties as the General Counsel and Secretary of Metromedia
International Group, Inc., subject to your appointment by the Board of
Directors, through the Termination Date but the Company may decide to relieve
you of the obligation to report to the office earlier.

1.If you continue to carry out your employment duties until the earlier of
(i) the Termination Date, and (ii) the date upon which the Company relieves you
of the obligation to report to the office, the Company will:

(a)Pay your monthly salary ($15,833.33) for service through the Termination Date
so that the last salary check for May 2004 will be paid on the Company's next
regularly occurring payroll date;

(b)Pay you in one lump sum any accrued and unused vacation days through the
Termination Date, payable in accordance with Company policy; and

(c)Continue providing you the benefits, bonus and opportunity to satisfy your
continuing legal education requirements as described in your employment
agreement.

The benefits described in this Paragraph 1 will not apply to you if you
voluntarily terminate your employment or if your employment is terminated "for
cause" as that term is defined in your employment agreement.

2.You acknowledge that the Company has informed you of its intention to pay you
6-months severance in the total amount of $95,000 as follows: an amount equal to
three-months severance (the "Early Payment") will be paid on the first
pay-period following the execution of the Retention Agreement and an amount
equal to three-months severance will be paid on the first pay-period after the
Termination Date. In addition, upon your relocation to Charlotte, North Carolina
the Company will provide you a housing allowance not to exceed $2,500 per month
and a rental automobile allowance not to exceed $1,000 per month. The housing
and automobile allowances shall be provided through the Termination Date.
Further, the Company agrees that, to the extent the housing and automobile
allowances are considered taxable to you, the Company shall pay you an amount
equal to the federal, state and local taxes you owe that are directly related to
such allowances.

3.Notwithstanding anything herein to the contrary, your right to receive and
retain the payments set forth in Paragraphs 1 and 2 is conditioned upon your
entering into the release of all claims, substantially in the form attached
hereto as Exhibit A (the "Release"), with the Company on your Termination Date.
In this Release, you agree that payments set forth in Paragraphs 1 and 2 shall
fully discharge all payment obligations of the Company with respect to your
employment.

4.If you voluntarily terminate your employment prior to the Termination Date,
are terminated for cause, or if you fail to execute a Release, you must repay
the Company the amount of your Early Payment plus interest thereon at the rate
of 2% within thirty days of the date of such termination

--------------------------------------------------------------------------------

and you shall not be entitled to any payment of severance. Any amounts owed with
respect to such Early Payment may be offset against amounts owed to you by the
Company. Further, your housing and automobile allowances shall cease as of the
date that your employment with the Company terminates.

5.In the event the Company or its parent files a petition for relief with a
United States Bankruptcy Court (the "Court"), the benefits and payments provided
under this Retention Agreement may require the approval of the Court.

6.The obligations and liabilities of the Company hereunder will be binding upon
any corporation or other entity acquiring all or substantially all the assets of
the Company, whether by operation of law or otherwise, and the rights of the
Company hereunder will inure to the benefit of any such corporation or other
entity.

7.This Retention Agreement will be construed and enforced in accordance with the
laws of the State of New York without giving effect to the conflict of law
principles thereof.

8.The invalidity or unenforceability of any provision of this Retention
Agreement will not affect the validity or enforceability of any other provision
of this Retention Agreement, and each other provision will be severable and
enforceable to the extent permitted by law.

9.This Retention Agreement contains the entire agreement and understanding of
the parties with respect to the subject matter contained herein and supersedes
all prior written communications, representations and negotiations in respect
thereto.

10.All payments made hereunder will be subject to all applicable federal, state
and local deductions and withholdings.

11.You agree that this Retention Agreement constitutes an amendment to your
employment agreement. Other    than as specifically modified herein, your
employment agreement remains unchanged and in full force and effect, including
without limitation, provisions in your employment agreement relating to
confidentiality, non-competition and non-solicitation. Further, you agree that
this Retention Agreement constitutes adequate notice of termination otherwise
required under your employment agreement. By countersigning this Retention
Agreement, you agree to continue employment on the terms and conditions stated
in this Retention Agreement with immediate effect.

We thank you for your contribution to the Company and wish you all the best in
your future career.

Sincerely,

/s/  HAROLD F. PYLE, III          

--------------------------------------------------------------------------------

    Harold F. Pyle, III
Executive Vice President Finance,
Chief Financial Officer and Treasurer    

Acknowledged and Agreed

I understand my continuing confidentiality obligations and certify that I have
not disclosed Company proprietary information to any person or entity.

/s/  NATASHA ALEXEEVA      

--------------------------------------------------------------------------------

Natasha Alexeeva   November 3, 2003

--------------------------------------------------------------------------------

Date

2

--------------------------------------------------------------------------------


EXHIBIT A
RELEASE OF ALL CLAIMS


1.Release. (a) In consideration of the promises of Metromedia International
Telecommunications, Inc. (the "Company") set forth in the Retention Agreement of
November 3, 2003, in particular Paragraphs 1 and 2, (to which this Release is an
exhibit), and payment to you by the Company of severance in the amount of
$95,000 as described in Paragraph 2 of the Retention Agreement, and except with
respect to the Company's obligations arising under or preserved in this Release,
you, for and on behalf of yourself and your heirs and assigns, hereby waive and
release any common law, statutory or other complaints, claims, charges or causes
of action arising out of or relating to your employment or termination of
employment with, or your serving in any capacity in respect of, the Company and
any of its affiliates or subsidiaries (collectively, the "Company Group"), both
known and unknown, in law or in equity, which you may now have or ever had
against the Company Group or any officer, trustee or employee of the Company
Group (collectively with the Company Group, the "Releasees"), including, without
limitation, any claim for any severance benefit which but for the Release might
have been due you under any previous release or agreement executed by and
between you and the Company, and any complaint, charge or cause of action
arising out of your employment with any member of the Company Group under the
Age Discrimination in Employment Act of 1967 ("ADEA," a law which prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, all as amended; and all other Federal, state and local laws. By signing
this Release you acknowledge that you intend to waive and release any rights
known or unknown which you may have against the Releasees under these and any
other laws; provided that, you do not hereby waive or release claims with
respect to the right to enforce this Release.

(b)You acknowledge that any and all sums which are due you in connection with
your employment, whether contractual or based on local, State, Federal or
foreign law, have been paid to you by the Company as of the date of this
Release, and that except for any payments due to you hereafter under the terms
of your Retention Agreement, you have no claim against the Releasees for any
such sums. Further, you acknowledge that payment of all amounts described in
Paragraphs 1 and 2 of the Retention Agreement shall fully discharge any and all
payment obligations owed to you by the Company Group with respect to your
employment by the Company or any member of the Company Group.

(c)You acknowledge that you have made reasonable efforts to ascertain whether
the Company owes any taxes or other levies, whether contractual or based on
local, State, Federal or foreign law, in respect of your employment and that
based on your investigations the Company does not owe any such taxes or other
levies to any United States agency or other taxing authority in respect of your
employment and you agree to hold the Releasees harmless for non-payment of any
taxes or other levies which have not been disclosed to you or by you as of the
date of this Release.

(d)You acknowledge that you have not filed any complaint, charge, claim or
proceeding against any of the Releasees before any local, state or Federal
agency, court or other body relating to your employment or the termination
thereof (each individually a "Proceeding"). You represent that do not have
knowledge that there is any basis on which such a Proceeding could reasonably be
instituted.

(e)You (i) acknowledge that you will not initiate or cause to be initiated on
your behalf any Proceedings and will not participate in any Proceeding, in each
case, except as required by law; and (ii) waive any right you may have to
benefit in any manner from any relief (whether monetary or otherwise) arising
out of any Proceeding, including any Proceeding conducted by the Equal
Employment Opportunity Commission ("EEOC"). Further, you understand that by
entering into the Release, you will be limiting the availability of certain
remedies that you may

3

--------------------------------------------------------------------------------

have against the Company and limiting also your ability to pursue certain claims
against the Releasees. Notwithstanding the above, nothing in this Section 1
shall prevent you from (if you are over 40 years of age)(i) initiating or
causing to be initiated on your behalf any complaint, charge, claim or
proceeding against the Company before any local, state or Federal agency, court
or other body challenging the validity of the waiver of your claims under ADEA
contained in Section 1 of the Release (but no other portion of such waiver); or
(ii) initiating or participating in an investigation or proceeding conducted by
the EEOC.

(f)If you are over 40 years of age, you acknowledge that you have been given
twenty-one (21) days from the date of receipt of the Release to consider all the
provisions of the Release and you hereby knowingly and voluntarily waive said
given twenty-one (21) day period.

(g)YOU FURTHER ACKNOWLEDGE THAT YOU HAVE READ THIS RELEASE CAREFULLY, HAVE BEEN
ADVISED BY THE COMPANY TO CONSULT AN ATTORNEY, AND FULLY UNDERSTAND THAT BY
SIGNING BELOW YOUR ARE GIVING UP CERTAIN RIGHTS WHICH YOU MAY HAVE TO SUE OR TO
ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN SECTION 1 AND THE
OTHER PROVISIONS HEREOF. YOU ACKNOWLEDGE THAT YOU HAVE NOT BEEN FORCED OR
PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE AND YOU AGREE TO ALL OF
ITS TERMS VOLUNTARILY.

(h)You shall have seven (7) days from the date of your execution of the Release
to revoke this Release, including the release given under this Section 1 with
respect to all claims referred to herein (including, without limitation, any and
all claims arising under ADEA). If you revoke the Release including, without
limitation, the release given under this Section 1, you will be deemed not to
have accepted the terms of the Release, and no action will be required of the
Company under any Section of the Release.



2.Availability of Relief. In the event that you fail to abide by any of the
terms of the Release, the Company may, in addition to any other remedies it may
have, terminate any benefits or payments that are subsequently due under the
Release, without waiving the release granted herein.

3.Miscellaneous. Any notice given pursuant to the Release to any party hereto
shall be deemed to have been duly given when mailed by registered or certified
mail, return receipt requested, or by overnight courier, or when hand delivered,
to such party's address as set forth above, or at such other address as either
party shall from time to time designate by written notice, in the manner
provided herein, to the other party hereto. This Release may not be modified or
amended, nor may any rights under it be waived, except in a writing signed and
agreed to by you and the Company. This Release shall be binding upon and inure
to the benefit of you and the Company and our respective heirs, successors and
assigns.

4.Taxes. You shall be responsible for the payment of any and all required
Federal, state, local and foreign taxes incurred, or to be incurred, in
connection with any amounts payable to you under the Release. Notwithstanding
any other provision of the Release, the Company may withhold from amounts
payable under the Release all Federal, state, local and foreign taxes that are
required to be withheld by applicable laws and regulations.

5.Severability. In the event that any provision of the Release is determined to
be invalid or unenforceable, the remaining terms and conditions of the Release
shall be unaffected and shall remain in full force and effect. In addition, if
any provision is determined to be invalid or unenforceable due to its duration
and/or scope, the duration and/or scope of such provision, as the case may be,
shall be reduced, such reduction shall be to the smallest extent necessary to
comply with applicable law, and such provision shall be enforceable, in its
reduced form, to the fullest extent permitted by applicable law.

6.Non-Admission. Nothing contained in the Release shall be deemed or construed
as an admission of wrongdoing or liability on your part or on the part of the
Company.

4

--------------------------------------------------------------------------------

7.Governing Law/Venue. This Release shall be governed by, and construed in
accordance with the internal laws of the State of New York, without regard to
principles of conflicts of laws. Any dispute regarding the Release shall be
adjudicated in the state or Federal courts located in New York county.

If you are in agreement with the foregoing, please sign below and return two
copies of this letter to the undersigned.

    METROMEDIA INTERNATIONAL
TELECOMMUNCATION, INC.
            By:  

--------------------------------------------------------------------------------

        Harold F. Pyle, III
Executive Vice President Finance,
Chief Financial Officer and Treasurer Accepted and agreed:                  

--------------------------------------------------------------------------------

Natasha Alexeeva
Date:                 

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.57



EXHIBIT A RELEASE OF ALL CLAIMS
